Citation Nr: 9922166	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1948 to August 1968.  
The veteran and appellant were married from February 1954 
until his death in May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found new and material evidence adequate to 
reopen the claim for service connection for the cause of the 
veteran's death had not been submitted.  


FINDINGS OF FACT

1. The RO denied entitlement to service connection for the 
cause of the veteran's death, when it issued an unappealed 
rating decision in July 1995.

2. Evidence received since the final unappealed July 1995 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The claim for service connection for the cause of the 
veteran's death is supported by cognizable evidence 
showing that the claim is plausible and capable of 
substantiation.       

4. Prior to his death, the veteran had the following service 
connected disabilities:  post-operative right varicose 
veins, rated as 40 percent disabling; post-operative 
diaphragmatic hernia, rated as 10 percent disabling; and 
post-operative left inguinal hernia, rated as 
noncompensable.  The combined schedular evaluation was 50 
percent

5. The veteran died on May [redacted], 1995.  The death certificate 
identified the immediate cause of death as coronary heart 
disease (heart attack), due to (or as a likely consequence 
of) severe cardiomegaly/left ventricular hypertrophy and 
dilatation, old posteroseptal myocardial infarction, 
micronodular cirrhosis of the liver, and pulmonary edema 
and congestion.  

6. The veteran was exposed to carbon tetrachloride during his 
active military service, and such caused his micronodular 
cirrhosis of the liver.  

7. Competent medical authority on file finds the veteran's 
micronodular cirrhosis of the liver to be an underlying 
cause of the veteran's death.


CONCLUSIONS OF LAW

1. Evidence received since the final July 1995 rating 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is new and 
material, and the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2. The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  
3. The veteran's micronodular cirrhosis of the liver was 
incurred during active military service and contributed to 
his death in May 1995.  38 U.S.C.A. §§ 1310, 5107 (West 
1991);  38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain no complaints, 
diagnoses or opinions of any abnormality of the heart or 
liver.  The veteran's DD Form 214, for service from March 
1952 to December 1957, reported a military occupational 
specialty of fire fighter.  The veteran's DD Form 214, for 
service from February 1958 to February 1962, showed a 
military occupational specialty of fire protection 
specialist.  The veteran's DD form 214, for service from 
February 1962 to February 1968, showed a military 
occupational specialty of fire protection supervisor.  

A VA examination, performed in October 1968, reported no 
abnormalities of the cardiovascular system or of the liver.  
Medical records report that the veteran had a myocardial 
infarction in 1977, after which he quit smoking.  He reported 
only occasional alcohol use.  

The veteran died on May [redacted], 1995.  The death certificate 
identified the immediate cause of death as coronary heart 
disease (heart attack), due to (or as a likely consequence 
of) severe cardiomegaly/left ventricular hypertrophy and 
dilatation, old posteroseptal myocardial infarction, 
micronodular cirrhosis of the liver, and pulmonary edema and 
congestion.  

Prior to his death, the veteran had the following service 
connected disabilities:  post-operative right varicose veins, 
with a 40 percent evaluation effective from September 1968; 
post-operative diaphragmatic hernia, with a noncompensable 
evaluation effective from September 1968 and a 10 percent 
evaluation effective from January 1991; and post-operative 
left inguinal hernia, with a noncompensable evaluation 
effective from September 1968.  

By rating decision in July 1995, the RO found the appellant's 
claim for service connection for the cause of the veteran's 
death was not well grounded.  The appellant was notified of 
this decision under cover letter dated in August 1995.  The 
RO decision is final as to evidence of record at the time.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).  

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in March 
1997.  The evidence, submitted since the final RO decision in 
August 1995, includes the medical examiner's report, a review 
of records performed by a VA physician, medical treatment 
records, and the testimony of the appellant at a hearing 
before an RO hearing officer.  

A VA outpatient treatment record in January 1995 showed a 
report of the veteran that he worked with carbon 
tetrachloride (also referred to as CC14), which caused liver 
damage, based on blood test.  The examiner provided an 
impression of possible carbon tetrachloride exposure to 
liver.  The veteran was referred for gastrointestinal consult 
with a history of carbon tetrachloride exposure and elevated 
liver function tests.  An abdominal computed tomography (CT) 
examination in February 1995 showed a minimally non-
homogeneous liver without definite focal mass lesion within 
the liver.  The medical records submitted show no history of 
alcohol use.  

The medical examiner's report, dated in May 1995, provided 
diagnoses of right occlusive coronary atherosclerosis, old 
posteroseptal myocardial infarction, severe cardiomegaly with 
left ventricular hypertrophy and dilatation, pulmonary edema 
and congestion, congestion of viscera, micronodular cirrhosis 
of the liver, and remote appendectomy.  The examiner noted 
that the right leg was thicker than the left and the right 
leg had extensive stasis hyperpigmentation.  The examiner 
also noted a midline epigastric surgical scar.  The liver was 
markedly enlarged.  The examiner opined that, based on the 
autopsy findings, the veteran came to his death as a result 
of coronary heart disease (heart attack).  

At a hearing before an RO hearing officer in March 1997, the 
appellant testified that the veteran served as a firefighter 
during his active military service.  She reported that, in 
approximately 1984 or 1985, the veteran's physician noted a 
problem with his liver.  Transcript, pp. 2-3.  She testified 
that the physician thought the veteran was a "drunk," but 
the veteran had never consumed excessive alcohol, and only 
consumed an occasional beer.  Transcript, pp. 3, 7.  The 
appellant and veteran were married since 1954.  
Transcript, p. 3.  The appellant stated that the doctor 
informed the veteran that the only cause, based on a history 
provided by the veteran, of his liver condition was exposure 
to dry chemical fire extinguishers during military service.  
Transcript, p. 4.  She further stated that the veteran had 
been told that his varicose vein condition could cause 
coronary heart disease.  Transcript, pp. 4-5.  

In December 1997, a VA physician reviewed the veteran's 
claims file and medical records.  The physician noted that 
there was a fair to good possibility that the veteran was 
exposed to carbon tetrachloride during his first tour of 
duty, because he was a firefighter.  The physician noted that 
carbon tetrachloride can cause cirrhosis, and toxic dosage 
can range from a few seconds exposure to years depending on 
individual response to the toxin.  He indicated that carbon 
tetrachloride was removed from fire extinguishers in the late 
1950s due to its toxicity.  


The physician contacted the Air Force base to determine if 
carbon tetrachloride was being used in extinguishers.  He was 
informed that no records were kept prior to 1975, but 
"unofficial" mention was made that carbon tetrachloride 
extinguishers were once used on the base.  If the veteran was 
exposed to carbon tetrachloride, it is as likely as not that 
his cirrhosis was caused by carbon tetrachloride.  The 
physician reported that the veteran did not have a history of 
excessive alcohol consumption or long standing right-side 
heart failure, which were other causes of cirrhosis.  

The physician stated that micronodular cirrhosis probably did 
not contribute to the veteran's death, as there was no 
evidence that the condition was symptomatic.  He stated that 
cirrhosis from any cause does not accelerate arteriosclerotic 
cardiovascular disease.  The physician provided diagnoses of 
arteriosclerotic cardiovascular disease as manifest by death 
from myocardial infarction and by presence of aortic 
aneurysm, and micronodular cirrhosis of uncertain etiology, 
possibly due to exposure to carbon tetrachloride.  


Criteria

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  

A contributory cause of death is one not related to the 
principal cause, but which contributed substantially or 
materially, combined, or aided or lent assistance to the 
death of the veteran.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The regulation notes that some primary causes of death are, 
by their very nature, so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions.  
However, in such cases, there may be a reasonable basis for 
holding that a service-connected condition, such as a 
progressive, debilitating condition affecting a vital organ, 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  

In cases where the veteran was not service-connected for any 
disability during his lifetime, service connection for the 
cause of death may be established where the evidence shows 
that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

When the record is reopened, the threshold question to be 
answered in the appellant's claim is whether she has 
presented evidence of a well-grounded claim.  Under the law, 
a person who submits a claim for benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a). 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, the application for service connection 
must fail, and there is no further duty to assist the 
appellant in the development of her claim.  38 U.S.C.A. 
§ 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis
New and Material Evidence

In the instant case, the record contains the medical 
examiner's report, a medical record review by a VA physician, 
medical treatment records, and the testimony of the appellant 
at a hearing before an RO hearing officer.  

Although some of the medical treatment records were of record 
prior to the final RO decision in July 1995, the remainder of 
the submitted evidence was not of record and is considered 
new.  The medical evidence and statements of the veteran and 
appellant, raised for the first time, the possibility of 
etiology of the veteran's liver disorder due to exposure to 
carbon tetrachloride.  The medical records referring to such 
a history, as well as the VA physician's record review, and 
statements of the appellant, are material to adjudication of 
the appellant's claim.  In addition, the medical examiner's 
report is also material, in that it bears directly on the 
issue of causation of the veteran's death, in a more detailed 
manner than the death certificate, previously considered.  
The Board finds that the appellant has submitted new 
and material evidence sufficient to reopen the record.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the August 
1998 Statement of the Case furnished the appellant with 
38 C.F.R. § 3.156, which remains unchanged by the decision of 
the Federal Circuit in Hodge.  The appellant is not 
prejudiced by consideration of her claim under this standard 
without remand to the RO for initial review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Well Grounded Claim

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability."  Epps, 126 F.3d at 1468.

The appellant has submitted evidence of the veteran's death 
due to coronary heart disease, due to severe 
cardiomegaly/left ventricular hypertrophy and dilatation, old 
posteroseptal myocardial infarction, micronodular cirrhosis 
of the liver, and pulmonary edema and congestion.  

The record contains evidence that the veteran served as a 
firefighter during his active military duty and, prior to his 
death, reported a history of exposure to carbon 
tetrachloride. The VA physician in December 1997 stated that 
there was a fair to good possibility that the veteran was 
exposed to carbon tetrachloride, and as likely as not that 
the veteran's cirrhosis was caused by such exposure.  The 
Board notes that, although the veteran's varicose veins were 
service connected, and the appellant testified that such 
could cause coronary heart disease, there is no competent 
medical evidence indicating that the veteran's right leg 
varicose veins contributed in any way to his death.  

The veteran's death certificate reported micronodular 
cirrhosis as one of the underlying causes of the veteran's 
death.  Based on the death certificate, medical treatment 
records, VA physician report, the veteran's statements of 
history, and the appellant's testimony, the Board finds that 
the appellant's claim for service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  

Service Connection for the Cause of the Veteran's Death

Accordingly, VA has a duty to assist the appellant in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  



The appellant has not identified any VA or private treatment 
of the veteran, which are not already of record.  The 
representative has requested that the Board proceed with a 
decision in this appeal.  It appears that all possible 
development has been completed, and VA has satisfied its duty 
to assist the veteran under these circumstances.  38 U.S.C.A. 
§ 5107(a).

Although there is no direct service evidence of exposure to 
carbon tetrachloride, the veteran's service medical records 
report service as a fire fighter.  Prior to his death, the 
veteran reported a history of exposure to carbon 
tetrachloride.  The VA physician in December 1997, found that 
carbon tetrachloride had been used at one time at the base, 
where the veteran was stationed.  The physician concluded 
that there was a fair to good possibility that the veteran 
was exposed to carbon tetrachloride during his military 
service.  The Board finds that the evidence is at least in 
equipoise, as to this issue, and therefore, finds that the 
veteran was exposed to carbon tetrachloride during service.  

The VA physician in December 1997 reported that it was at 
least as likely as not the veteran's cirrhosis was caused by 
his exposure to carbon tetrachloride.  The veteran had no 
history of excessive alcohol use or long-standing right-sided 
heart failure, which are considered causes of cirrhosis.  
Prior to his death, the veteran's medical treatment records 
showed no history of alcohol use and a history of possible 
exposure to carbon tetrachloride, causing liver damage, was 
noted in January 1995.  In addition, the appellant testified 
that the veteran did not consume excessive alcohol.  The 
Board finds that the evidence does not preponderate against a 
finding that the veteran's cirrhosis of the liver was caused 
by exposure during service to carbon tetrachloride.  




The veteran's death certificate listed micronodular cirrhosis 
of the liver as one of the underlying causes of death, with 
an immediate cause of coronary heart disease (heart attack).  

Following an autopsy, the medical examiner noted a diagnosis 
of, inter alia, micronodular cirrhosis of the liver.  
Although the medical examiner's report noted the immediate 
cause of death as coronary heart disease, the report did not 
dispute that the other diagnoses listed were contributing 
causes to the veteran's death.  The VA examiner provided a 
contradictory opinion, stating that the veteran's cirrhosis 
probably did not contribute to the veteran's death and did 
not accelerate the veteran's coronary disease.  

The relative weight of the opinion of the physician 
performing the autopsy, who is a diplomate of the American 
Board of Pathology and the chief medical examiner for Travis 
County, Texas, and the weight of the opinion of the VA 
physician, who reviewed the veteran's claims file, but whose 
credentials are not of record, are equally balanced.  The 
Board finds that the medical evidence, as to whether the 
veteran's cirrhosis of the liver contributed his death, is in 
equipoise, and, therefore, the appellant prevails.  See 
Gilbert, 1 Vet. App. 49.


ORDER

The appellant having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted as to 
this issue.

The appellant has submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

